 



Exhibit 10.1
Adopted May 2, 2006 by the Compensation Committee
(ALKERMES LOGO) [b60858aib6085800.gif]
Alkermes Fiscal 2007 Named Executive Bonus Plan
The Alkermes Fiscal 2007 Named Executive Bonus Plan (the “Plan”) includes the
following elements:

  •   Our Philosophy     •   Eligibility     •   Performance Period Company
Objectives     •   Size of Company Bonus Pool     •   Individual Bonus Targets  
  •   Individual Performance Factor

Our Philosophy
We believe in a pay-for performance approach that combines individual and
Company performance with compensation to reward employees for the work they do
to achieve Company goals. This Plan is designed to:

  •   provide upside reward for outstanding Company and individual performance  
  •   motivate named executives to focus on and work together toward achieving
Company and individual goals     •   be competitive within our industry

Eligibility
Company named executives are eligible to participate in the plan. As of April 1,
2006, the following named executives have been approved for participation in the
Plan:

  •   CEO     •   President and COO     •   Vice President and CFO     •   Vice
President Corporate Development     •   Vice President, General Counsel and
Secretary

The performance period under the Plan will consist of the twelve month period
from April 1, 2006 to March 31, 2007 (the “Performance Period”). Bonuses will be
paid within two and one half months of the end of the period for which they are
being paid.
Performance Period Company Objectives
The following are the overall Company objectives for the Performance Period:



Objective 1
Drive robust supply of Risperdal Consta® sales

 



--------------------------------------------------------------------------------



 



Objective 2
Launch and successfully commercialize Vivitrol™



Objective 3
Achieve key development program milestones



Objective 4
Financial performance against budget
The Compensation Committee of the Board of Directors reserves the right to
modify the above objectives at any time during the course of the Performance
Period in response to changing business goals, needs and operations.
Individual Bonus Targets
Individual bonus targets as a percentage of base salary are established by the
Compensation Committee for each of the named executive officers. First year
employees’ bonuses are to be prorated based on the number of days employed in
the Performance Period both for purposes of determining the size of the bonus
pool and individual bonus payments.
Size of Plan Bonus Pool
The Compensation Committee of the Board of Directors of the Company will
determine the size of the overall bonus pool under all bonus plans of the
Company based on Company performance against the above objectives and the target
bonus figures. The size of the overall bonus pool shall be determined in the
absolute discretion of the Compensation Committee.
Individual Performance Factor
Individual performance against individual objectives affects the bonus payout by
increasing or decreasing by an individual performance factor the individual
bonus targets. The precise individual performance factor for each employee
eligible to receive a bonus under the Plan will be determined by the
Compensation Committee of the Board of Directors of the Company. Individual
bonus payouts will be determined in light of the overall bonus pool set by the
Compensation Committee.

 